Citation Nr: 0733482	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  04-19 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from December 1963 to May 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In August 2007, the veteran testified at a travel Board 
hearing.  At the hearing, the veteran submitted additional 
evidence and waived initial RO consideration of the evidence.  
See 38 C.F.R. § 20.1304.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Competent evidence of a cervical spine disability due to 
disease or injury in service is not of record.


CONCLUSION OF LAW

A cervical spine disability, to include degenerative changes, 
was not incurred in or aggravated by service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by letters dated January 2003 and February 2004.  
Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided by a March 
2006 letter to the veteran.  Accordingly, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of VCAA notice, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, initial 
notice was provided prior to the appealed June 2003 decision 
in keeping with Pelegrini.  

Also, the letters asked the veteran to provide any evidence 
in his possession that pertained to the claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  

The veteran has undergone a VA examination.  The Board finds 
that this examination, along with the veteran's treatment 
records, provides sufficient findings upon which to 
adjudicate the claim.  There is no duty to provide another 
examination or medical opinion.  Id.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Based on the foregoing, VA satisfied its duties to the 
veteran.

Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection will be rebuttably presumed for certain 
chronic diseases, to include arthritis, which are manifest to 
a compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

The service medical records show that in August 1966, the 
veteran reported that he fell down some stairs and hit his 
back.  He complained of pains in the right side of the back.  
In May 1967, the veteran reported that he had been assaulted.  
X-rays of the skull, and thoracic and cervical spines were 
negative.  The separation examination was negative for any 
findings or diagnoses of a cervical spine condition.  

VA medical records dated in 2003 show that the veteran was 
diagnosed as having cervical spondylosis.  

The veteran testified at an August 2007 hearing that he had 
had trouble with his shoulders since service.

Private treatment records dated from 2002 to 2007 (to include 
medical records submitted with a waiver of initial RO review 
of the evidence) show that the veteran received treatment for 
cervical radiculitis and cervical degenerative disc disease.

On VA examination in March 2003, the veteran gave a history 
of degenerative disease of the entire spine, but did not 
provide a clear history of a specific injury that might have 
precipitated his spine problems.  

Although the veteran's service medical records show that the 
veteran complained generally of injuring his back, there is 
no indication that his cervical spine was injured.  The 
veteran's discharge examination showed no evidence of a 
cervical spine disease or injury, and there is no evidence of 
a cervical spine disease for several years thereafter.  
Furthermore, there is no medical opinion linking the current 
cervical spine disorder to service.  Thus, service connection 
for a cervical spine disability is not warranted.  Moreover, 
as there is no medical evidence of arthritis of the cervical 
spine within one year following separation from service, 
service connection on a presumptive basis is also not 
warranted for this disorder.  38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


ORDER

Service connection for a cervical spine disability is denied.


REMAND

The veteran's claim for service connection for PTSD warrants 
further development.  
 
The medical evidence of records shows that the veteran is 
currently diagnosed as having PTSD.  

The veteran argues that service connection is warranted for 
PTSD due to traumatic events that occurred during his service 
in the Vietnam War.  During a VA psychiatric examination in 
March 2003, the veteran alleged that he served in Vietnam in 
1967 for eight to nine months hauling supplies, and that he 
was subject to constant rocket and mortar attacks.  This 
stressor statement should be sent to the US Army and Joint 
Services Records Research Center (JSRRC) for corroboration.  
In addition, the veteran testified that he was physically 
assaulted on a nightly basis by other servicemen during his 
Vietnam service.  The Board finds a remand is necessary to 
allow for development of the veteran's claimed in-service 
stressor.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully satisfied, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating or effective date for the veteran's 
claim for service connection for PTSD.  
See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC should review the file and 
prepare a summary of the veteran's 
stressors.  The AMC should then draft a 
letter asking the JSRRC to provide any 
available information that might 
corroborate the veteran's asserted in-
service stressors.  The JSRRC should be 
given the following: a copy of the 
prepared summary, a copy of the veteran's 
DD Form 214, and any service personnel 
records obtained showing service dates, 
duties, and units of assignments.  If the 
JSRRC requests more specific descriptions 
of the stressors in question, the veteran 
must be notified and requested to provide 
the necessary information.

3.  If, and only if, any stressors are 
corroborated as a result of the requested 
development, the veteran should be 
scheduled for a VA psychiatric 
examination.  The claims folder must be 
made available to the examiner.  If the 
veteran's symptomatology is indicative of 
PTSD, the examiner should provide a 
medical opinion as to whether it is at 
least as likely as not that the veteran's 
PTSD is the result of his exposure to the 
corroborated stressor(s) in service, as 
opposed to being due to some other factor 
or factors. 

4.  After conducting any additional 
indicated development, the issue on appeal 
should be readjudicated.  In the event 
that the claim is not resolved to the 
satisfaction of the appellant, he and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  He should be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


